Citation Nr: 0014155	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  95-39 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from September 1978 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

Prior to the April 1997 decision, service connection was in 
effect for hypertension, which was rated as 10 percent 
disabling.  In April 1997, the RO granted service connection 
for headaches as secondary to the hypertension.  

The RO, in the October 1997 statement of the case, presented 
the issue on appeal as entitlement to an increased evaluation 
for hypertension with headaches, evaluated as 10 percent 
disabling.  The RO indicated that the headaches were included 
in the 10 percent rating for hypertensive vascular disease 
under Diagnostic Code 7101.  The headaches were also 
evaluated as analogous to migraines under Diagnostic Code 
8100 per 38 C.F.R. § 4.20 (1997).  

The veteran is contending that he is entitled to an increased 
disability rating for his headaches.  Accordingly, the issue 
is as stated on the title page of this decision.  

In March 1998, the Board remanded the claim to the RO in part 
to locate the veteran's original adjudication claims folder.  
The original claims folder has not been located and the 
current folder is a rebuilt folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been developed.

2.  The veteran's headaches are chronic, unrelieved by 
medications, and described as a sharp pain.



CONCLUSION OF LAW

The criteria for a 10 percent rating for headaches have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.7, 
Part 4, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran has been examined and treated intermittently at 
private and VA facilities from 1995 to 1999 for various 
disorders, to include hypertension and headaches. 

A January 1995 VA outpatient treatment record shows that the 
veteran complained of intermittent headaches, which he had 
had for years.  He said that they occurred two to three times 
a week, relieved by Motrin.

A May 1995 VA outpatient record shows that the veteran has a 
history of headaches with hypertension.

A hearing was held at the RO in May 1995. At that time the 
veteran testified that he experienced the headaches almost 
daily and lasted 3 to 4 hours.  He described the headaches as 
strong and he almost has to stop working.  He took medication 
but it did not provide much relief.

A June 1995 VA examination showed that the veteran complained 
of headaches for the last 5 to 6 years.  The headaches were 
localized in the bitemporal region and radiate over the 
entire surface of the head to the back of the neck.  The 
veteran stated that he was nervous.  He complained of 
headaches, which occurred mainly in the evening and could 
last two to three days.  He did not get any relief from 
Ibuprofen or any other medications.  He has had high blood 
pressure for seven to eight years.  The diagnosis was 
essential hypertension by record, but normotensive during 
this examination; chronic headaches probably tension in 
origin.

An August 1996 VA outpatient treatment record shows that had 
a history of chronic frontal headaches off and on for about 
16 years.  The headaches occurred usually in the evening or 
morning before evening.  It is a sharp pain in the back of 
the head.  He described his head as a vice.  His head 
sometimes throbbed.  The veteran then described getting a 
headache every 3 days.  A VA outpatient record of the same 
date shows that the veteran additionally described his 
headache as off and on, frontal, and sharp in nature.  The 
headache lasted for 1 to 8 hours, and every 1 to up to 3 
days.

A March 1997 VA hypertension examination showed that veteran 
referred to headaches located at the frontal and occipital 
areas all the time.  He referred that his headaches worsen on 
and off and was associated at times with disorientation, 
light-headedness and a feeling that he would pass out.  He 
had been on Motrin and naproxen without any improvement.  He 
felt that the headaches got worse at any time, but were more 
common in the afternoon or before getting out of the bed in 
the morning.  He referred to relief after he took his 
medications at the scheduled time. The diagnoses were 
arterial hypertension and headache. 

An August 1997 VA outpatient record shows that the veteran 
was seen for a chronic headache since August 1997.  
Medication given for the headache did not help.  

An April 1998 VA outpatient treatment record shows that the 
veteran was seen for a migraine headache, frontal on the top 
of his head, throbbing in nature without nausea or vomiting.  
The assessment was hypertensive vascular disease, and 
chronic, recurrent headache probably musculoskeletal, common 
migraine.

An April 1999 VA outpatient treatment record shows that the 
veteran was checked out for a headache two times a week, the 
forehead and back of head.  There was no nausea associated 
with the headache.  He was also not bothered by noise or 
light with headache.

An August 1999 VA outpatient treatment record shows that the 
veteran was seen for occasional a pain headache that was not 
relieved by combination Tylenol plus sulindac.

II. ANALYSIS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The RO has assigned a non-compensable (0 percent) rating for 
headaches pursuant to the VA's Schedule for Rating 
Disabilities (Schedule) as analogous to migraine headaches.  
38 C.F.R.§ 4.20, Part 4, Diagnostic Codes 8100 (1999).

Diagnostic Code 8100 provides for the evaluation of 
migraines.  A 30 percent evaluation is warranted when the 
headaches are with characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent evaluation is warranted when the 
headaches are with characteristic prostrating attacks 
averaging one in 2 months over last several months.

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In this regard, the evidence shows that the veteran has been 
receiving ongoing treatment at a VA outpatient clinic for his 
headaches, which have been described as being a sharp pain.  
During the June 1995 VA examination headaches were described 
as occurring mainly in the evening and could last two to 
three days.  Also, the headaches did not respond to 
medication.  

Additionally, during the March 1997 VA examination the 
veteran stated that the headaches at times were associated 
with disorientation, light-headedness and a feeling that he 
would pass out.  He had been on Motrin and naproxen without 
any improvement. 

Due to the veteran's complaints of his chronic and severe 
headaches, their frequency, it is the Board's opinion that 
overall disability caused by the headaches more nearly 
approximates the criteria for next higher rating evaluation 
per 38 U.S.C.A. § 4.7.  Accordingly, a 10 percent rating is 
warranted.

However, this same evidence does not show that a rating in 
excess of 10 percent is warranted.  While the veteran does 
have recurring chronic headaches, the veteran's history of 
treatment is not indicative of characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  


ORDER

Entitlement to an increased rating to 10 percent for 
headaches is granted subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

